UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 00-31267
                     _______________________


PARENTS AGAINST TESTING BEFORE TEACHING, an unincorporated
association; CHARMAINE BRYANT, individually and on behalf of her
minor child, Krystal Bryant; BRYANT SMOOT; STEPHEN SMOOT,
individually and on behalf of their minor child, Lynette Smoot;
WAYNE THOMPSON; ROMONA THOMPSON, individually and on behalf of
their minor children Savannah Thompson and Stephen Thompson;
NATHANIEL BROWN; DIANNE BROWN, individually and on behalf of their
minor child, Irene Brown; ALTHEA FRANKLIN, individually and on
behalf of her minor child, Dominique Franklin; DIEDRA RAYFIELD,
individually and on behalf of her minor child, Jessie Rayfield;
EVELYN MAGEE; MELVIN MAGEE, individually and on behalf of their
minor child, Maurice Magee; TAMAR ALLEN, individually and on behalf
of her minor child, Daniel Allen; NAOMI MARK, individually and on
behalf of her minor child, Tiffany Raines,

                                             Plaintiffs-Appellants,

                              versus

ORLEANS PARISH SCHOOL BOARD; GAIL MOORE GLAPION, in her official
capacity as Board President; THE LOUISIANA STATE BOARD OF
ELEMENTARY & SECONDARY EDUCATION; GLENNY LEE BUQUET, in her
capacity as president of the State Board of Elementary and
Secondary Education; CECIL PICARD, in his capacity as Louisiana’s
State Superintendent of Education,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      Civil Docket #00-CV-2525
_________________________________________________________________

                        September 17, 2001
Before DAVIS, and JONES, Circuit Judges and BARBOUR, District
Judge.*

PER CURIAM:**

           This court has carefully considered the issues on appeal

in light of the parties’ briefs, oral argument, and pertinent

portions of the records.         Having done so, we, first, find no

deficiency in the appellants’ notice of appeal and therefore have

appellate jurisdiction.

           Next, we affirm for essentially the reasons stated by the

district court.     The court did not err in finding no due process

violations under federal or applicable state law.            In particular,

the Deborah P. case cited by appellants pertains to the narrow

right of graduating seniors to obtain a diploma, and not to any

expectation of promotion in the public schools from year to year.

Deborah P. v. Turlington, 644 F.2d 397 (5th Cir. -- Unit B 1981).

Further, appellants’ briefing did not sustain their assertion of

private causes of action under federal statutes, including those

covering age discrimination.       The district court did not abuse its

discretion    in   denying   a   preliminary     injunction    against    the

administration of the LEAP21 test and enforcement of its results.

           The judgment of the district court is AFFIRMED.



      *
            District Judge of the Southern District of Mississippi, sitting by
designation.
     **
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2